Citation Nr: 0727520	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  00-14 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, now 
rated as 30 percent disabling. 

2.  Entitlement to an increased rating for a right knee 
disability, now rated as 10 percent disabling. 

3.  Entitlement to an increased rating for a left knee 
disability, now rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
October 1962. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that denied compensable ratings for sinusitis and 
for right and left knee disabilities. 

In May 2000, the RO in Chicago granted an increased rating of 
10 percent for sinusitis.  In March 2004, the Board remanded 
all claims for additional development.  In February 2006, the 
RO in Indianapolis granted increased ratings of 30 percent 
for sinusitis and 10 percent each for right and left knee 
disabilities.  

In October 2006, the Board remanded all claims to provide an 
opportunity for a hearing.  The veteran testified before the 
Board sitting at the RO in Indianapolis in April 2007, and 
the claims are now before the Board for adjudication.  
  
The issues of increased ratings for right and left knee 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.






FINDING OF FACT

The veteran's sinus disorder is manifested by near constant 
sinus congestion, pain, and drainage and requires persistent 
use of antibiotic medication.  The veteran has a history of 
at least two surgical procedures associated with sinus 
abnormalities.    


CONCLUSION OF LAW

The criteria for an increased rating not greater than 50 
percent for sinusitis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 38 C.F.R.
§ 4.97, DC 6513 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 1998; rating 
decisions in February 1999, and May 2000; and a statement of 
the case in May 2000.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2006 supplemental statement of the case.  The veteran 
received additional notice in March 2006.  He responded to 
that notice with additional evidence.  The Board finds that 
additional notice is not needed because of the favorable 
outcome of this decision on the issue of entitlement to an 
increased rating for sinusitis.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran was diagnosed and treated for chronic sinusitis 
in service in the U.S. Air Force.  In September 1968, the RO 
granted service connection and a noncompensable rating.  The 
veteran contends that his disability is more severe, and he 
seeks a higher rating. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski,
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Under the general rating formula for sinusitis, a 30 percent 
evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  An incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.97, DC 6513.

In July 1998, a VA examiner noted the veteran's reports of 
near continuous sinus drainage that was so severe that on one 
occasion he was unable to work for two weeks.  The examiner 
noted a deviated septum and some inflammation but no purulent 
discharge or crusting.  In October 1998, the veteran 
underwent a right tympanopasty.  In December 1998, a VA 
examiner noted continued sinus drainage, tenderness, and 
fluid drainage from the right ear and the possibility that a 
bacterial organism may have been acquired during surgery.  He 
prescribed several medications including a three month course 
of intravenous antibiotics.  In February 1999, the veteran 
underwent another right tympanoplasty and mastoidectomy as 
further treatment for chronic ear and sinus infections.  In 
March 1999, an examiner noted continued symptoms of drainage 
and facial and maxillary pain. 

In April 1999, the veteran was hospitalized again at a VA 
facility for chronic sinusitis, mastoiditis and otitis.  The 
attending physician noted that the veteran had a low grade 
fever, headache, weakness, and ear drainage.  He also noted a 
history of three sinus surgeries and several other surgeries 
on both ears.  A computed tomography scan showed a new soft 
tissue density with an air fluid level in the right petrous 
apex.  The veteran received additional intravenous 
antibiotics.  A June   1999 bone scan showed right chronic 
mastoiditis and osteomyelitis of the petrous bone.  The 
examiner was unable to determine whether the bone changes 
were from infection or were residuals from surgery.  In 
September 1999, a VA examiner noted that the veteran had been 
prescribed narcotic medication for sinus pain.  Subsequent 
outpatient treatment reports showed prescriptions for several 
medications including narcotic pain medication and periodic 
testing but no confirmation of infection.  In March 2000, a 
consulting specialist also noted some post-operative residual 
changes but no evidence of infection to explain the pain and 
drainage.  However, in February 2000 a private physician 
reviewed the results of a computed tomography scan of the 
sinuses and noted polyps in the maxillary antrum and 
thickening in some remaining ethmoid air cells and in the 
frontal sinus.  In December 2000, a VA neurologist reviewed 
the results of a magnetic resonance image of the brain, 
examined the veteran, and noted that his constant headache 
and frequent light-headedness were not caused by a 
neurological deficit. 

The claims file contains subsequent outpatient treatment 
records from several different VA medical facilities and a 
number of private parishioners.  The RO obtained records from 
all providers identified by the veteran and medical reports 
from Social Security Administration adjudication.  The Board 
reviewed the records closely.  From 2001 through 2005, the 
providers consistently noted the veteran's reports of severe 
headache, sinus and ear drainage, and use of prescribed 
medications including antibiotics.  They examiners noted a 
history of sinusitis and mastoiditis but were unable to 
clearly identify any current infection.  Several noted that 
the veteran was a chronic tobacco smoker but that the 
practice was not the only cause of sinus disorder.  The 
veteran requested a tympanic bone resection on many occasions 
but physicians did not recommend this surgery.   In January 
2002, a VA consulting specialist noted the veteran's 
persistent use of antibiotics and desire for tympanic bone 
surgery.  After a thorough work-up, the specialist was unable 
to identify any acute or chronic pathologic processes to 
explain any chronic infection or the need for antibiotics.  
He noted minimal mucosal thickening of the ethmoid sinuses 
but otherwise the sinuses were widely patent.  However, 
outpatient records show that the veteran's VA and private 
primary care providers continued to diagnose chronic 
sinusitis and prescribe medications including antibiotics.  

In December 2005, a VA physician noted a review of the claims 
file and the veteran's reports of four to five sinus 
surgeries since the 1960s with the most recent occurring 
seven to eight years earlier.  He also noted the records and 
veteran's reports of ear surgery, persistent use of 
antibiotics, constant headache, and nasal congestion and 
drainage that required bed rest.  On examination, the 
physician noted nasal congestion with thick mucous and a 
septal perforation.  He diagnosed chronic debilitating 
sinusitis that required bed rest and antibiotics.  However, 
he did not note any clinical evidence of current infection or 
that the bed rest would be medically justified by the 
severity of the symptoms.  He did not specifically note the 
frequency or duration of any incapacitating episodes or the 
presence of a purulent discharge or crusting as requested by 
the Board in a March 2004 remand. 

VA primary care records from January 2006 to January 2007 
show periodic examinations for various on-going disorders 
including headaches and chronic sinus congestion.  Although 
the examiners continued to prescribe medication including 
antibiotics for sinus and ear discomfort, none of the 
examiners noted more than post-nasal drip, mild parasinal 
tenderness, and slight nasal hyperemia.  None noted reports 
by the veteran of episodes so severe as to require bed rest 
ordered by a physician.  

In an April 2007 Board hearing, the veteran stated that he 
had undergone multiple sinus surgical procedures.  He stated 
that he currently experienced severe headaches approximately 
five to six times per month that caused sensitivity to light 
and noise.  He did not explain if the headaches or congestion 
were so severe as to require bed rest.  He also reported 
persistent, severe congestion, nasal and oral drainage, and 
the regular use of prescribed medications including oral and 
ear-drop antibiotics.   

The Board concludes that a rating of 50 percent is warranted 
for chronic sinusitis.  No higher schedular rating is 
available.  The weight of lay and medical evidence shows that 
the veteran experiences near constant sinus congestion, pain, 
and drainage.  Although rarely noted in recent examinations, 
the Board finds the veteran's reports of frequent nasal and 
oral discharge to be credible.  The Board notes that several 
medical providers and the veteran reported an extensive 
history of sinus surgery, but the file contains clinical 
records of only two tympanoplasties and one mastoidectomy.  
Although there is no record of specific sinus surgery and 
although examiners in 1998 did not note earlier surgeries, 
the ear surgeries were in the same functional area of the 
sinuses, and the treatment was in response to the 
constellation of symptoms related to sinusitis.  The Board 
concludes that the veteran has had some surgeries that have 
not been successful in relieving his symptoms.  

Starting in 2000, none of the medical providers were able to 
confirm the continued presence of an infection (including 
osteomyelitis) or identify any other pathology for the 
veteran's persistent symptoms.  However, the VA and primary 
care providers have prescribed near continuous antibiotic 
medication.  The Board concludes that these providers had 
sufficient concern for infection to warrant such aggressive 
use of antibiotics.  

It is not clear whether the veteran experiences 
incapacitating episodes as defined in regulations.  The 
veteran reported that his symptoms are frequently so severe 
that he must rest in dark, quiet areas, but these severe 
symptoms have never been present when a physician could 
evaluate the severity and order bed rest.  Nevertheless, 
resolving the benefit of the doubt in favor of the veteran, 
the Board concludes that the 50 percent rating more nearly 
approximates the veteran's degree of disability because he 
underwent repeated surgeries, and his symptoms are near 
constant and characterized by headache, pain, tenderness, and 
purulent discharge, requiring prolonged use of antibiotic 
medication.  


ORDER

An increased rating of 50 percent, but not greater, for 
sinusitis is granted, subject to the legal criteria governing 
the payment of monetary benefits.


REMAND

In the opinion of the Board, additional development of the 
claims for increased ratings for bilateral knee disorders is 
necessary.
 
In his April 2007 Board hearing, the veteran stated that he 
had undergone right knee surgery at a private medical 
facility about six weeks earlier.  He submitted a patient 
instruction sheet and images that he stated were taken during 
a surgical procedure on March 9, 2007.  The name of the 
attending physician is shown but the address is obscured.  
The veteran also stated that his right knee was more severely 
disabled that the left knee and therefore received surgery 
first, implying that a procedure was also planned for the 
left knee.  

The most recent VA examination of the veteran's knee 
disabilities was in December 2005.  Since recent surgery may 
have changed the condition of one or both knees, a new 
examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide the 
locations and dates of all surgeries or 
other treatment procedures that he 
received on both the right and left knees 
since December 2005.  Obtain any 
identified private and VA treatment 
records of the veteran's knees since 
December 2005 and associate any records 
obtained with the claims file. 

2.  Then, schedule the veteran for an 
examination of both knees by an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note that review in the 
examination report.  Request that the 
examiner provide a current evaluation of 
both knees.   

3.  Then, readjudicate the claims for 
increased ratings for the right and left 
knees.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
appropriate opportunity to respond.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


